PER CURIAM.
The vice of appellant’s contention is that it assumes the letter of September 10th, addressed by defendant’s wife to plaintiff, to be an unequivocal and absolute repudiation of the contract of employment, whereas the justice below apparently construed it to have been no more than a proposition that plaintiff consent to a modification of the terms of the contract theretofore made, and as, in our opinion, the letter is susceptible of the latter construction, it necessarily follows that appellant has not sustained the burden of showing error for which the judgment appealed from must be reversed. Motion for reargu’ment denied, with $ 10 costs.